Title: From George Washington to Major General Stirling, 23 August 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Quarters West Point 23d Augt 1779.
        
        An Officer of the Marichause Dragoons has charge of a large sum of the Money called out of circulation, which is to be sent forward to Philada. Be pleased therefore to direct a careful Officer of the Virginia line to proceed with it with an Escorte of six Men from Capt. Belkins troop. Your Lordship will be pleased to give this Officer the same instructions as you gave to Capt. Stith who took charge of the former parcel of Money. He is to keep an Account of his expenditures. I am Yr Lordships Most obt Servt.
      